Opinion
by'Judge Crumlish, Jr.,
Vyolet P. Dils (Claimant/Appellant) appeals a decision of the Unemployment Compensation Board of Review (Board) which reinstated its earlier decision affirming the referee who had affirmed the denial of benefits. " '
Claimant was employed as a teacher ’s aide without a'contract by the Albert Gallatin School District (District) for approximately nine years. As with all nonprofessional employees of the District, she was employed during thé school term, laid off during the summer vacation period, and, depending upoii the District’s needs, rehired at the start of the succeeding school year. At the close of the 1975-76 school term, Claimant applied' for unemployment compensation benefits which were denied ostensibly because ■ Claimant was neither available-for work nor realistically attached to the labor force as required by Section 401(d) of the Unemployment Compensation Law (Act), Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §801 (d). At a hearing .before the referee, Claimant' testified that, if rehired, she would return to the District’s employ at the start of the 1976-77 school term regardless of whether she secured other employment. Relying upon this-' testimony, both the referee and subsequently the Board upheld the denial of. benefits. A petition for rehearing was granted by the Board which reconsidered the evidence, but again concluded that Claimant’s testimony precluded the award of benefits.
*360Claimant now comes to us and concludes that, because she had no guarantee of rehire, she was genuinely unemployed and available for work. She argues that the cases relied on by the Board1 are factually in-apposite to the case at hand and distinguishable because in each of those cases, the unsuccessful claimants knew that they had a job to return to on a date certain. Here, so says Claimant, there was no assurance of rehire and without such assurance, she could not be considered unavailable for work.
While Claimant’s argument merits our very careful consideration, we cannot ignore her own testimony manifesting the intention to return to her job with the District should she be rehired. It is well settled that in establishing conditions and limitations to employment, one may render herself unavailable for work. See Chichey v. Unemployment Compensation Board of Review, 16 Pa. Commonwealth Ct. 485, 332 A.2d 853 (1975). Because Claimant limited her period of possible employment to the summer months or until such time as she was rehired by the District, she unreasonably restricted her employability and therefore rendered herself unavailable for work.
Accordingly, we
Order
And Now, this 1st day of November, 1978, the decision of the Unemployment Compensation Board of Review is affirmed.

 Greer v. Unemployment Compensation Board of Review, 34 Pa. Commonwealth Ct. 682, 383 A.2d 1327 (1978) ; Ritter v. Unemployment Compensation Board of Review, 34 Pa. Commonwealth Ct. 68, 382 A.2d 1255 (1978) ; Calvano v. Unemployment Compensation Board of Review, 29 Pa. Commonwealth Ct. 79, 368 A.2d 1367 (1977) ; Cliiohey v. Unemployment Compensation Board of Review, 16 Pa. Commonwealth Ct. 485, 332 A.2d 853 (1975).